UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: September 30, 2009 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-52352 TIMBERJACK SPORTING SUPPLIES, INC. (Exact name of registrant as specified in its charter) Nevada 20-3336507 (State or other jurisdiction of (I.R.S. employer incorporation or formation) identification number) c/o
